DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The previous rejection has been overcome in view of the change made to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas 2006/0012164. As to claim 1, Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Figs. 4, 6, 7 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of rubber [0089]. The flange 44 conforms to the curved shape of the piping system 12 because the flange is disclosed as sealing the enclosed pipe portion [0053]. 
As to claim 4, Douglas discloses the use of a gasket positioned on the flange 44; see [0085].
As to claims 9 and 10, the figures in Douglas show that the flange and the enclosure are integral formed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douglas 2006/0012164. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Figs. 4 and 6 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of rubber [0089]. The flange 44 conforms to the curved shape of the piping system 12 because the flange is disclosed as sealing the enclosed pipe portion [0053]. The enclosures 18 or 20 shown in Figs. 1-4 are substantially rectangular. In any event, it would have been obvious to one of ordinary skill in the art to vary the shape of the enclosures of Douglas to a substantially rectangular shape depending on the pipe system structural requirements in view of the disclosure in Douglas at [0037] of other configurations.  

Claims 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas 2006/0012164. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Fig. 4 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of rubber [0089]. The flange 44, 144 conforms to the curved shape of the piping system 12 because the flange is disclosed as sealing the enclosed pipe portion [0053]. 
As to claims 2 and 3, Douglas does not disclose the specifically claimed rubber. However, it would have been obvious to one of ordinary skill in the art to use any well-known rubber, such as that instantly claimed, as the rubber material in Douglas depending on desired physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 8, Douglas discloses the use of apertures in the embodiment of Fig. 11B. It would have been obvious to one of ordinary skill in the art to use apertures in the flanges of other embodiments of Douglas if a more secure seal was desired. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas 2006/0012164 in view of Omura 5,958,571. Douglas discloses a pipeline cover in combination with a piping system comprising a flexible body 18, 20 having a front face in sealing engagement with at least one peripheral side wall such that an enclosure having a rear opening is formed [0034] and a flexible flange 42, 44, 144 in sealing engagement with an entire bottom edge of the at least one peripheral side wall and extending outwards away from the body, the flexible flange conforming to a curved shape of an outer surface of the piping system; see Figs. 4, 6, 7 for example. The enclosure and flanges of Douglas are considered to be flexible since they may be formed of rubber [0089]. The flange 44 conforms to the curved shape of the piping system 12 because the flange is disclosed as sealing the enclosed pipe portion [0053]. Douglas also discloses the use of gaskets on the flanges; see [0085]. However, Douglas does not disclose the use of an 18-gauge steel gasket. Steel gaskets are well-known in the art as evidenced by Omura who discloses a steel gasket at col. 2, lines 38-41. Therefore, it would have been obvious to one of ordinary skill in the art to use a steel gasket in combination with the cover disclosed in Douglas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in the absence of unexpected results attributable to the claimed material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783